CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this Annual Report of Red Rock Pictures Holdings Inc. (the “Company”) on Form 10-KSB for theyear endingAugust 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Robert Levy, Chief Executive Officer and Principal AccountingOfficer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Annual Report on Form 10-KSB for theyear endingAugust 31, 2007, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Yearly Report on Form 10-KSB for theyear endingAugust 31, 2007, fairly presents, in all material respects, the financial condition and results of operations of Red Rock Pictures Holdings Inc. Dated: December 19, 2007 RED ROCK PICTURES HOLDINGS INC. By: /s/ Robert Levy Robert Levy Chief Executive Officer, Principal Financial and Principal AccountingOfficer
